 Case 5:19-cv-05105-TLB Document 23               Filed 07/26/19 Page 1 of 3 PageID #: 47




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF ARKANSAS
                             FAYETTEVILLE DIVISION


KEVIN YASHTINSKY,

                              Plaintiff,          Case No. 5:19-CV-05105-TLB
                       v.

WALMART, INC.,

                              Defendant.


                DEFENDANT WALMART INC.’S MOTION TO DISMISS
                 OR, IN THE ALTERNATIVE, TO STAY THE ACTION

       Defendant Walmart Inc. (“Walmart”), moves, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure, to dismiss Plaintiff Kevin Yashtinsky’s (“Plaintiff”) Complaint. In the

alternative, Walmart moves to stay this action pursuant to the primary jurisdiction doctrine and/or

this Court’s inherent authority. In support of this motion, Walmart relies upon the accompanying

Memorandum of Law, which is incorporated by reference as if set forth here in full.

       WHEREFORE, Walmart respectfully requests that the Court enter an Order in the

proposed form granting its Motion to Dismiss, or, in the alternative, granting its Motion to Stay.
 Case 5:19-cv-05105-TLB Document 23       Filed 07/26/19 Page 2 of 3 PageID #: 48




Dated: July 26, 2019                  /s/ Meredith C. Slawe
                                      Meredith C. Slawe (pro hac vice)
                                      AKIN GUMP STRAUSS HAUER & FELD LLP
                                      Two Commerce Square
                                      2001 Market Street, Suite 4100
                                      Philadelphia, PA 19103
                                      (215) 965-1202 Phone
                                      (215) 965-1210 Fax
                                      mslawe@akingump.com

                                      Karen P. Freeman
                                      Ark. Bar No. 2009094
                                      MITCHELL, WILLIAMS, SELIG,
                                      GATES & WOODYARD, P.L.L.C.
                                      4206 South J.B. Hunt Drive, Suite 200
                                      Rogers, AR 72758
                                      (479) 464-5682 Phone
                                      (479) 464-5680 Fax
                                      kfreeman@mwlaw.com

                                      Attorneys for Defendant Walmart Inc.




                                      2
 Case 5:19-cv-05105-TLB Document 23                Filed 07/26/19 Page 3 of 3 PageID #: 49




                                  CERTIFICATE OF SERVICE

          I certify that on July 26, 2019, I caused a true and correct copy of the above foregoing

documents to be filed with the Court’s CM/ECF system, which served notice on all counsel of

record.



Dated: July 26, 2019                             /s/ Meredith C. Slawe
                                                 Meredith C. Slawe
